









Exhibit 10.01


    

--------------------------------------------------------------------------------



FOURTH AMENDMENT
TO
REVOLVING CREDIT AGREEMENT
dated as of
June 27, 2017
among


NUSTAR GP HOLDINGS, LLC,


RIVERWALK HOLDINGS, LLC,


The Lenders Party Hereto


and


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent


    



--------------------------------------------------------------------------------










--------------------------------------------------------------------------------




FOURTH AMENDMENT TO REVOLVING CREDIT AGREEMENT


THIS FOURTH AMENDMENT TO REVOLVING CREDIT AGREEMENT (this “Amendment”) dated as
of June 27, 2017, is among NUSTAR GP HOLDINGS, LLC, a Delaware limited liability
company (the “Borrower”); RIVERWALK HOLDINGS, LLC, a Delaware limited liability
company (the “Guarantor”); JPMORGAN CHASE BANK, N.A., as administrative agent
(in such capacity, together with its successors in such capacity, the
“Administrative Agent”) for the lenders party to the Credit Agreement referred
to below (collectively, the “Lenders”); and the undersigned Lenders.
R E C I T A L S
A.    The Borrower, the Administrative Agent and the Lenders are parties to that
certain 364-Day Revolving Credit Agreement dated as of June 28, 2013 (as amended
by that certain First Amendment to 364-Day Revolving Credit Agreement dated as
of June 17, 2014, that certain Second Amendment to Revolving Credit Agreement
dated as of June 17, 2015 and that certain Third Amendment to Revolving Credit
Agreement dated as of June 16, 2016, the “Credit Agreement”), pursuant to which
the Lenders have made certain extensions of credit available to the Borrower.
B.    The Borrower has requested and the Lenders have agreed to amend certain
provisions of the Credit Agreement.
C.    On the Fourth Amendment Effective Date (as defined below), Citibank, N.A.
(the “Exiting Lender”) desires to sell and assign to Wells Fargo Bank, National
Association (the “New Lender”), and the New Lender desires to purchase and
assume, 100% of the Exiting Lender’s rights and obligations as a Lender under
the Credit Agreement.
D.    NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
Section 1.Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement. Unless
otherwise indicated, all references to Articles and Sections in this Amendment
refer to Articles and Sections of the Credit Agreement.


Section 2.Amendments to Credit Agreement.


2.1    Amendment to Section 1.01. Section 1.01 of the Credit Agreement is hereby
amended as follows:


(a)Each of the following definitions is hereby amended and restated in its
entirety to read as follows:


“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Revolving Credit Exposure hereunder, as such commitment may be (a)
reduced from time to time pursuant to Section 2.07 and (b) reduced or increased
from time to time pursuant to assignments by or to such Lender pursuant to
Section 9.04. As of the Fourth Amendment Effective Date, the amount of each
Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Commitment, as
applicable.  On the Fourth Amendment Effective Date, the aggregate amount of the
Lenders’ Commitments is $60,000,000.
“Maturity Date” means June 27, 2018.
“Partnership Agreement (MLP)” means the Fifth Amended and Restated Agreement of
Limited Partnership of the MLP dated as of April 28, 2017, as may be amended,
restated, amended and restated, modified or supplemented from time to time in
accordance herewith.
(b)    The following definition is hereby added to Section 1.01 in appropriate
alphabetical order to read in its entirety as follows:


“Fourth Amendment Effective Date” has the meaning given such term in that
certain Fourth Amendment to Revolving Credit Agreement dated as of June 27, 2017
among the Borrower, the Guarantor, the Administrative Agent, and the Lenders
party thereto.





--------------------------------------------------------------------------------




(c)    Each of the following definitions is hereby deleted in its entirety:
“Consolidated Debt Coverage Ratio,” “Consolidated EBITDA,” “Consolidated Net
Worth,” “Consolidated Operating Income,” “Excluded Go-Zone Bond Proceeds,”
“Go-Zone Bond,” “Go-Zone Bond Indentures,” “Material Project,” “Material Project
EBITDA Adjustments,” “Rolling Period,” “Standard Ratio” and “Total
Capitalization”.


2.2    Amendments to Section 6.11.


(a)    Section 6.11(a) is hereby amended and restated in its entirety to read as
follows:


(a)    The Borrower shall cause the MLP to comply with the financial covenant
set forth in Section 6.11 of the NuStar Logistics Credit Agreement.
(b)    Section 6.11(b) is hereby amended by replacing the reference therein to
“$16,000,000” with “$19,000,000”.


2.3    Amendment to Schedule 2.01. Schedule 2.01 is hereby amended and restated
in its entirety to read as set forth on Schedule 2.01 attached to this
Amendment.


Section 3.    Conditions Precedent. This Amendment shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 9.02) (the “Fourth Amendment Effective Date”):


3.1    The Administrative Agent and the Lenders shall have received all fees and
other amounts due and payable, if any, in connection with this Amendment on or
prior to the Fourth Amendment Effective Date, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrower pursuant to the Credit Agreement.


3.2    The Administrative Agent shall have received from each Lender and the
Borrower, counterparts (in such number as may be requested by the Administrative
Agent) of this Amendment signed on behalf of such Persons.


3.3    The Administrative Agent shall have received (i) an amendment to the
Guarantee and Pledge Agreement, in form and substance satisfactory to the
Administrative Agent, duly executed and delivered by the Borrower and the
Guarantor (such amendment, the “Guarantee and Pledge Agreement Amendment”) and
(ii) a unit power with respect to the additional Units pledged as Collateral
pursuant to the Guarantee and Pledge Agreement Amendment, duly executed and
delivered by the Guarantor, together with the original unit certificate
representing such Units.


3.4    The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Fourth
Amendment Effective Date) of Amy Perry, in-house counsel of the Borrower,
providing the opinions substantially in the form set forth in Exhibit B to the
Credit Agreement, and each such opinion covering such other matters relating to
the Borrower, the Guarantor, this Amendment and the Credit Agreement, as amended
by this Amendment, or the transactions contemplated thereby as the Lenders shall
reasonably request. The Borrower hereby requests each such counsel to deliver
its applicable opinion to the Administrative Agent and the Lenders.


3.5    The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Borrower, the
Guarantor, the authorization of this Amendment and the transactions contemplated
hereby, and any other legal matters relating to the Borrower, the Guarantor,
this Amendment and the Credit Agreement, as amended by this Amendment, or the
transactions contemplated thereby, all in form and substance satisfactory to the
Administrative Agent and its counsel.


3.6    The Administrative Agent shall have received evidence satisfactory to it
of any necessary shareholder, corporate, limited liability company, and
partnership approvals as to authority, enforceability and compliance with law in
connection with this Amendment and the transactions contemplated hereby.


3.7    The Administrative Agent shall have received such other documents as the
Administrative Agent or special counsel to the Administrative Agent may
reasonably request.


3.8    No Default shall have occurred and be continuing, after giving effect to
the terms of this Amendment.


3.9    As of the Fourth Amendment Effective Date, the aggregate market value of
the Units constituting Collateral shall be greater than $120,000,000.





--------------------------------------------------------------------------------






Section 4.    Assignment of Commitments and Loans. Effective as of the Fourth
Amendment Effective Date: (a) for an agreed consideration, the Exiting Lender
hereby irrevocably sells and assigns to the New Lender, and the New Lender
hereby irrevocably purchases and assumes from the Exiting Lender, subject to and
in accordance with the Assignment and Assumption attached as Exhibit A to the
Credit Agreement, 100% of the Exiting Lender’s rights and obligations in its
capacity as a Lender under the Credit Agreement, including the Commitment of the
Exiting Lender on the Fourth Amendment Effective Date, all of the Loans owing to
such Exiting Lender which are outstanding on the Fourth Amendment Effective
Date, and all of the participations in Letters of Credit and LC Disbursements
held by the Exiting Lender on the Fourth Amendment Effective Date (the
“Assignment”), such that, after giving effect to the Assignment, the New Lender
shall have the Commitment specified for it on Schedule 2.01 attached to this
Amendment; and (b) after giving effect to the Assignment, (i) the Exiting Lender
shall cease to be a “Lender” for all purposes under the Credit Agreement and the
other Loan Documents and (ii) the New Lender shall become a party to the Credit
Agreement, as amended by this Amendment, as a “Lender”, and shall have all of
the rights and obligations of a Lender under the Credit Agreement, as amended by
this Amendment, and the other Loan Documents. Each of the Administrative Agent,
the Issuing Bank, the New Lender, the Exiting Lender and the Borrower hereby
consents and agrees to the Assignment. With respect to the Assignment, the New
Lender shall be deemed to have acquired the Commitment allocated to it from the
Exiting Lender pursuant to the terms of the Assignment and Assumption attached
as Exhibit A to the Credit Agreement (the “Assignment Agreement”), as if such
New Lender and the Exiting Lender had executed such Assignment Agreement with
respect to the Assignment, pursuant to which (i) the New Lender shall be the
“Assignee”, (ii) the Exiting Lender shall be the “Assignor” and (iii) the term
“Effective Date” shall be the Fourth Amendment Effective Date as defined herein.
On the Fourth Amendment Effective Date, the Administrative Agent shall take the
actions specified in Section 9.04(b)(iv), including recording the Assignment
described herein in the Register, and such Assignment shall be effective for all
purposes of the Credit Agreement. Notwithstanding Section 9.04(b)(ii)(C), the
New Lender shall not be required to pay a processing and recordation fee of
$3,500 to the Administrative Agent in connection with the Assignment.


Section 5.    Miscellaneous.


5.1    Confirmation. The provisions of the Credit Agreement, as amended by this
Amendment, shall remain in full force and effect following the effectiveness of
this Amendment.


5.2    Ratification and Affirmation; Representations and Warranties. Each of the
Borrower and the Guarantor hereby: (a) acknowledges the terms of this Amendment;
(b) ratifies and affirms its obligations under, and acknowledges, renews and
extends its continued liability under, each Loan Document to which it is a party
and agrees that each Loan Document to which it is a party remains in full force
and effect, except as expressly amended hereby, after giving effect to the
amendments contained herein; (c) agrees that from and after the Fourth Amendment
Effective Date each reference to the Credit Agreement in the Loan Documents
shall be deemed to be a reference to the Credit Agreement, as amended by this
Amendment; (d) confirms that the existing security interests granted by it in
favor of the Administrative Agent and the Lenders pursuant to the Loan Documents
in the Collateral described therein shall continue to secure the obligations of
the Borrower and the Restricted Subsidiaries under the Credit Agreement, as
amended by this Amendment, as and to the extent provided in the Loan Documents;
and (e) represents and warrants to the Lenders that as of the date hereof, after
giving effect to the terms of this Amendment: (i) all of the representations and
warranties contained in each Loan Document to which it is a party are true and
correct, unless such representations and warranties are stated to relate to a
specific earlier date, in which case, such representations and warranties shall
continue to be true and correct as of such earlier date and (ii) no Default has
occurred and is continuing.


5.3    Loan Document. This Amendment is a “Loan Document” as defined and
described in the Credit Agreement and all of the terms and provisions of the
Credit Agreement relating to Loan Documents shall apply hereto.


5.4    Counterparts. This Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Amendment by facsimile or email transmission shall
be effective as delivery of a manually executed counterpart hereof.


5.5    NO ORAL AGREEMENT. THIS AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO ORAL
AGREEMENTS BETWEEN THE PARTIES.









--------------------------------------------------------------------------------




5.6    GOVERNING LAW. THIS AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


5.7    Consent to Guarantee and Pledge Agreement Amendment. Each Lender hereby
consents to, and authorizes the Administrative Agent to enter into, the
Guarantee and Pledge Agreement Amendment.




[SIGNATURES BEGIN NEXT PAGE]





--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.


 
NUSTAR GP HOLDINGS, LLC, as Borrower
 
 
 
 
By:
/s/ Thomas R. Shoaf
 
 
Thomas R. Shoaf
 
 
Executive Vice President and Chief Financial Officer





 
RIVERWALK HOLDINGS, LLC, as Guarantor
 
 
 
 
By:
/s/ Thomas R. Shoaf
 
 
Thomas R. Shoaf
 
 
Executive Vice President and Chief Financial Officer





    





--------------------------------------------------------------------------------







 
JPMORGAN CHASE BANK, N.A., as a Lender and as Administrative Agent and Issuing
Bank
 
 
 
 
By:
/s/ M. Hasan
 
 
Name: Muhammad Hasan
 
 
Title: Vice President



    





--------------------------------------------------------------------------------







 
 
SUNTRUST BANK, as a Lender and as Syndication Agent
 
 
 
 
By:
/s/ Yann Pirio
 
 
Name: Yann Pirio
 
 
Title: Managing Director










--------------------------------------------------------------------------------







 
MIZUHO BANK, LTD., as a Lender
 
 
 
 
By:
/s/ Leon Mo
 
 
Name: Leon Mo
 
 
Title: Authorized Signatory










--------------------------------------------------------------------------------







 
FROST BANK, as a Lender
 
 
 
 
By:
/s/ M. Luke Healy
 
 
Name: M. Luke Healy
 
 
Title: Assistant Vice President










--------------------------------------------------------------------------------







 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender
 
 
 
 
By:
/s/ Borden Tennant
 
 
Name: Borden Tennant
 
 
Title: Assistant Vice President










--------------------------------------------------------------------------------







 
CITIBANK, N.A., as an Exiting Lender
 
 
 
 
By:
/s/ Michael Zeller
 
 
Name: Michael Zeller
 
 
Title: Managing Director






--------------------------------------------------------------------------------












SCHEDULE 2.01
COMMITMENTS




LENDER
COMMITMENT
JPMorgan Chase Bank, N.A.
$12,000,000
SunTrust Bank
$12,000,000
Mizuho Bank, Ltd.
$12,000,000
Frost Bank
$12,000,000
Wells Fargo Bank, National Association
$12,000,000
Total
$60,000,000










